DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claims 1-10 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (US 2021/0061139) (“Schmitz”) in view of Habedank (US 2004/00108765).  Schmitz teaches a seat for a motor vehicle, the seat comprising a backrest (fig. 3: 22) and a seating portion (fig. 3: 30), the backrest being mounted to rotate relative to the seating portion about a substantially transverse axis, a hinge (fig. 1: 10) being provided for adjusting a tilt of the backrest relative to the seating portion about the substantially transverse axis, the seat being provided with a means for controlling a movement of the hinge (fig. 2: 16), the seat further comprising an interface  (fig. 5: either 18 or 19) for controlling said movement of the hinge, the interface comprising a central portion and a peripheral portion (fig. 5: either 100 or 88, respectively), the peripheral portion being arranged around the central portion, the interface further comprising a .
Habedank fails to teach a plurality of means for controlling the hinge and a plurality of recesses to receive the plurality of means.  However, Habedank teaches a hinge for a vehicle seat having a plurality of means for adjusting a seatback hinge (fig. 1: 21 and 24) with an interface (fig. 1: 22) having a central portion receiving one of the plurality of means (fig. 1: 21) and a peripheral portion receiving another of the plurality of means (fig. 1: 24).  Further, having multiple means for adjusting a seatback hinge is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide a second means for controlling the hinge attached to a recess in the peripheral portion of the interface and extending from the back portion of the seat in order to allow a rear user to adjust the seatback forward.  
	As concerns claim 2, Schmitz, as modified, teaches wherein the plurality of recesses of the interface is arranged on at least one of said central portion (both Schmitz and Habedank show a recess in the central portion) and said peripheral portion of the interface (Habedank shows a bolt in a recess of the peripheral portion of the interface for attachment of 24).
	As concerns claim 3, Schmitz, as modified, teaches wherein the central portion and the peripheral portion of the interface are symmetrical with respect to a plane called the plane of symmetry (Schmitz, fig. 5: 19 and 18 are symmetrical).
	As concerns claim 4, Schmitz, as modified, teaches wherein the plurality of recesses is arranged symmetrically with respect to said plane of symmetry (fig. 7: shows recesses 94 and additional recesses on 88 which are symmetrically arranged).
	As concerns claim 5, Schmitz, as modified, teaches wherein the central portion of the interface is partially surrounded by the peripheral portion of the interface (fig. 5 shows the peripheral portions extending from the sides).
As concerns claim 6, Schmitz, as modified, teaches wherein the peripheral portion has a substantially semi-annular cross-section (fig. 5: 100 is semi-annular).
	As concerns claim 7, Schmitz, as modified, teaches wherein the central portion has a substantially annular cross-section. 
	As concerns claim 8, Schmitz, as modified, teaches wherein the central portion of the interface comprises a central hole shaped to receive an end of a shaft (fig. 3: 17) of the hinge.
	As concerns claim 9, Schmitz, as modified, teaches wherein the thickness of the central portion of the interface is greater than the thickness of the peripheral portion (fig. 5: portion 96 of 18), forming a free edge of the central portion.
	As concerns claim 10, Schmitz, as modified, teaches wherein the plurality of means for controlling the movement of the hinge comprises a handle mounted on the interface so as to rotate about the substantially transverse axis (Schmitz, fig. 2: 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636